DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-17 and 19-20 in the reply filed on 5/10/2021 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “39” has been used to designate both power source (paragraph 0027 of published application) and wiper (paragraph 0025 of the published application).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a dew extraction device” in claims 1 and 14, “a vibrating mechanism” in claim 20.
A dew extraction device corresponds to a reservoir, a refrigeration system, a controller, a collection container, and other components illustrated in Figs. 1-4.
A vibrating mechanism corresponds to an eccentric weight, a reciprocating plunger (paragraph 0025 of the published application)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biancardi (US 20130098080).
Regarding claim 1, Biancardi teaches a method of condensing water from ambient air at an ambient temperature using a dew extracting device (20) with a dew extraction zone (28) having a surface (surface, paragraph 0041) comprising the steps: chilling the surface in the dew extraction zone (paragraph 0041) with a fluid refrigerant (fluid from 22 to 26 to 28, paragraph 0017, 0046) to below a dew point temperature (below the dew point, paragraph 0030) until there is a detection of dew collecting on the surface (when temperature sensor S1 detects T1 is equal or below dew point temperature, paragraph 0029), then terminating the chilling of the surface (T2 elapsed and pump terminated, paragraph 0033), removing liquid water from the surface (drain valve V3 opened, paragraph 0033, 0036), after the termination of the chilling of the surface, waiting for a rise in temperature of the surface in the dew extraction zone above the dew 
Regarding claim 4, Biancardi teaches the ambient air is flowed over the surface in the dew extraction zone by operation of an air moving device (32, paragraph 0021).
Regarding claim 5, Biancardi teaches liquid water is removed from the surface by operation of gravity (gravity, paragraph 0022).
Regarding claim 6, Biancardi teaches the step of removing the liquid water from the surface comprises operating a dew harvesting device (36, paragraph 0023) associated with the chilled surface.
Regarding claim 7, Biancardi teaches the step of removing the liquid water from the surface includes shaking the surface to dislodge water condensed on the surface (shaking the surface of 28, paragraph 0023).
Regarding claim 9, Biancardi teaches all the limitations of claim 9 including a controller (38), a chilling mechanism (24) operated by the controller to chill the surface in the dew extraction zone with a fluid refrigerant to below a dew point temperature (paragraph 0024, (below the dew point, paragraph 0030) the controller configured to terminate operation of the chilling mechanism after liquid water condenses on the surface, the controller configured to resume operation of the chilling mechanism after a temperature of the surface rises above the dew point temperature, but below the ambient temperature and to continue a cycle of chilling and termination of chilling (paragraph 00024, 0029). See rejection of claim 1.
Regarding claim 10, Biancardi teaches a collection zone (34) arranged to collect the liquid water that has condensed on the surface.
Regarding claim 11, Biancardi teaches an air moving device (32) operated by the controller (paragraph 0024) and arranged to flow the ambient air over the chilled surface so that liquid water condenses on the surface (paragraph 0021).
Regarding claim 12, Biancardi teaches the chilling mechanism includes a refrigeration system (24) for chilling the fluid refrigerant in a reservoir.
Regarding claim 13, Biancardi teaches wherein the controller comprises a temperature sensor (S2) for detecting a temperature in the dew extraction zone (paragraph 0024).
Regarding claims 14-15, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. See rejection of claim 1 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biancardi in view of Seoane (US 20060065002).
Regarding claim 2, Biancardi teaches the invention as described above but fails to explicitly teach the surface in the dew extraction zone is chilled by the fluid refrigerant through a wall in a reservoir of the fluid refrigerant.
However, Seoane teaches the surface in the dew extraction zone is chilled by the fluid refrigerant through a wall (505) in a reservoir (510) of the fluid refrigerant (cooling fluid, paragraph 0077-0078) for efficiently producing potable water from the atmosphere.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the dew extracting device of Biancardi to include the surface in the dew extraction zone is chilled by the fluid refrigerant through a wall in a reservoir of the fluid 
Regarding claim 3, the combined teachings teach the fluid refrigerant remains in the reservoir while the liquid water is removed from the surface (paragraph 0036 of Biancardi, 36 operates while 30 is still operating, one of ordinary skill would recognize fluid would still be in 510 of Seoane at time of removal).
Regarding claim 8, Biancardi teaches the invention as described above but fails to explicitly teach the step of removing the liquid water from the surface includes wiping the surface to dislodge water condensed on the surface.
However, Seoane teaches the step of removing the liquid water from the surface includes wiping the surface to dislodge water condensed on the surface (130, paragraph 0060) to efficiently remove water condensate from the surface.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the dew extracting device of Biancardi to include the step of removing the liquid water from the surface includes wiping the surface to dislodge water condensed on the surface in view of the teachings of Seoane to efficiently remove water condensate from the surface.
Regarding claim 16, Biancardi teaches all the limitations of claim 16 except a reservoir for holding a fluid, a refrigeration system arranged to cool the fluid in the reservoir, a surface in a dew extraction zone arranged to be in thermal communication with the fluid in the reservoir.
However, Seoane teaches a system (500) for extracting liquid water from ambient air at an ambient temperature (paragraph 0077) comprising: a reservoir (510) for holding a fluid (cooling fluid, paragraph 0077-0078), a refrigeration system (515) arranged to cool the fluid in the reservoir, a surface (505) in a dew extraction zone (condensation forms, paragraph 0077) arranged to be in thermal communication with the fluid in the reservoir (paragraphs 0077-0078) for efficiently producing potable water from the atmosphere.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the dew extracting device of Biancardi to include a reservoir for holding a fluid, a refrigeration system arranged to cool the fluid in the reservoir, a surface in a dew extraction zone arranged to be in thermal communication with the fluid in the reservoir in view of the teachings of Seoane for efficiently producing potable water from the atmosphere.  See rejection of claims 9 and 13.
Regarding claim 17, the combined teachings teach a collection container (34 of Biancardi) communicating with the dew extraction zone and arranged to receive condensed water droplets from the dew extraction zone, 
Regarding claim 20, the combined teachings teaches a vibrating mechanism (36) associated with the surface in the dew extraction zone to shake the surface when activated.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biancardi in view of Seoane and in further view of Kim et al (US 20180105410)
Regarding claim 19, the combined teachings teach the invention as described above but fails to explicitly teach the refrigeration system comprises a thermoelectric device.
However, Kim teaches the refrigeration system comprises a thermoelectric device (40) to provide a cold water tank that may be efficiently cooled by simply connecting a power source to the thermoelectric element, and in this case, since an evaporator, a compressor, a condenser, may not be required, a configuration of such an apparatus may be simple and an installation space thereof may be reduced, compared with existing refrigerating cycle systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763